IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                               January 31, 2008
                               No. 07-10322
                             Summary Calendar              Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

TOMMY MERREL JACKSON, also known as TJ

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:95-CR-148-1


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
      Tommy Merrel Jackson, federal prisoner # 27477-077, appeals the district
court’s denial of his motion for grand jury materials, which was filed pursuant
to FED. R. CRIM. P. 6. The Government argues that the court lacked jurisdiction
to consider Jackson’s motion because it is best construed as a successive 28
U.S.C. § 2255 motion. This argument is unavailing because the motion does not
challenge Jackson’s conviction or sentence, nor does it seek to challenge the



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-10322

disposition of his first § 2255 motion. See 28 U.S.C. § 2255; Gonzalez v. Crosby,
545 U.S. 524, 532 (2005).
      Jackson’s argument that the district court erred by denying his request for
grand jury materials is likewise unavailing.       Jackson has not shown a
particularized need for these materials. See United States v. Miramontez, 995
F.2d 56, 59 (5th Cir. 1993); In re McDermott & Co., Inc., 622 F.2d 166, 172 (5th
Cir. 1980). Consequently, he has not shown that the district court abused its
discretion by denying his motion. See Miramontez, 995 F.2d at 59.           The
judgment of the district court is AFFIRMED.




                                       2